Citation Nr: 0905040	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  03-29 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1987 to July 
1992, which included service in the Southwest Asia Theater of 
operations during the Persian Gulf War.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board remanded the Veteran's case for further development 
in April 2006 and February 2008.


FINDINGS OF FACT

Gastrointestinal disorder is not related to the Veteran's 
period of service.


CONCLUSION OF LAW

Gastroesophageal reflux disease (claimed as a 
gastrointestinal disorder due to an undiagnosed illness) was 
not incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  VCAA requires that a 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini II, 18 Vet. App. at 115.

VA satisfied the notice requirements of the VCAA by means of 
December 2002 and June 2005 letters.  These letters informed 
the veteran of the types of evidence not of record needed to 
substantiate his claims and also informed him of the division 
of responsibility between the veteran and VA for obtaining 
the required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present case, the veteran was provided with Dingess notice in 
letters dated May 2006 and March 2007. 

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  Service treatment records, VA 
treatment records, VA examination reports, and statements 
from the veteran have been associated with the record.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  38 C.F.R. 
§ 3.103.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Pertinent Laws and Regulations

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, Title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to Title 38, United States Code.  That 
statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  See also 
38 C.F.R. § 3.317.  In addition, 38 C.F.R. § 3.317 requires 
that the claimed illness be supported by objective 
indications of chronic disability.
Analysis

The Veteran's service personnel records show that he was 
awarded the Kuwait Liberation Medal and the Southwest Asia 
Service Medal with two Bronze Stars for Desert Shield and 
Desert Storm.  The Board notes that these medals were given 
to military personal who served in the Southwest Asia Theater 
of operations during the Persian Gulf War.  Therefore, the 
Veteran is found to be a Persian Gulf War veteran as defined 
within 38 C.F.R. § 3.317.

The Veteran's gastrointestinal disorder was diagnosed as 
gastroesophageal reflux disease (GERD) by a VA medical 
examiner in June 2007.  The Board notes that since the 
Veteran's symptoms have been attributed to a known clinical 
diagnosis (i.e., GERD), the provisions of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 pertaining to undiagnosed illness among 
Persian Gulf veterans are not applicable.  However, this 
diagnosis satisfies the current disability requirement of 
Hickson element (1).

The second Hickson element requires an inservice disease or 
injury.  The Veteran's service treatment records show 
treatment for gastrointestinal problems in May 1989.  Thus, 
Hickson element (2) is satisfied.

As to Hickson element (3), medical nexus, there is of record 
no competent medical opinion etiologically linking the 
Veteran's gastrointestinal signs to his military service.  On 
the contrary, a VA examiner who reviewed the claims file in 
October 2008, including the July 2004 and June 2007 VA 
examinations, opined that neither the Veteran's GERD nor his 
resolved episodes of viral gastroenteritis were connected to 
his military service.  There has been no medical opinion 
offered in response to contradict this medical conclusion 
against service connection.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the claim for service connection for gastrointestinal 
signs, including as due to an undiagnosed illness.


ORDER

Entitlement to service connection for a gastrointestinal 
disorder is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


